NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50147

                Plaintiff-Appellee,             D.C. No. 3:17-cr-04079-LAB-1

 v.

CARLOS MANUEL OLIVERA-                          MEMORANDUM*
FERNANDEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Carlos Manuel Olivera-Fernandez appeals from the district court’s judgment

and challenges the 18-month sentence imposed on his revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Olivera-Fernandez contends that the district court failed to make an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
individualized determination of the sentence when it rejected his pandemic-related

mitigating argument. We need not resolve the parties’ dispute over the applicable

standard of review because there was no error, plain or otherwise.

      Although the district court noted that Olivera-Fernandez’s pandemic-related

mitigating argument would apply to other defendants, the court rejected the

argument only after finding that Olivera-Fernandez did not have any health factors

putting him at greater risk of illness from COVID-19. The district court

considered Olivera-Fernandez’s breach of the court’s trust and the applicable 18

U.S.C. § 3553(a) factors, including the need for deterrence. On this record, the

district court complied with its obligation to make an individualized determination

of the proper sentence based on defendant-specific facts. See United States v.

Carty, 520 F.3d 984, 991 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                         2                                    20-50147